FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	This action is in response to papers filed 24 February 2021 in which a substitute specification and sequence listing were submitted, claims 1 and 5-14 were amended, claim 3 was canceled, and new claims 15-21 were added.  All of the amendments have been thoroughly reviewed and entered.  
	All previous objections and rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1 and 5-21 are under prosecution.

3.	While this Office Action includes new rejections necessitated by the amendments, it is also noted that the courts have stated “[A] prior art reference must be considered in its entirety, i.e., as a whole” W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983) (see MPEP 2141.02 [R-3] VI).  Thus, while the rejections listed below include a modified interpretation of the teachings of the previously cited art based on the rejections, the previous rejections of some of the claims are maintained over the cited art of record.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1 and 5-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	The term “close to” in claim 1 (upon which claims 5-21 depend) is a relative term which renders the claim indefinite.  The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
B.	Claim 5 is indefinite in the recitation “the readout,” which lacks antecedent basis in the previous recitations of “a first readout” and “a further readout.”
C.	The term “similarity” in claim 14 is a relative term which renders the claim indefinite.  The term “similarity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1, 5, 13-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Prins et al (U.S. Patent Application Publication No. US 2008/0207464 A1, published 28 August 2008) and Massy et al (U.S. Patent No. 5,935,779, issued 10 August 1999). 
	Regarding claim 1, Prins et al teach a method of detecting mutations, in the form of SNPs or other changes of nucleic acid sequence (i.e., variants; paragraph 0116) in a target nucleic acid, comprising providing a bead probe, in the form of an amplimer coupled to a magnetic bead (i.e., particle) and a surface probe, in the form of a sensor probe covalently attached to a sensor chip surface (Example 2 and Figure 6).  The bead probe (i.e., amplimer) is annealed to the target nucleic acid (i.e., free strands; paragraph 0094), and thus is complementary to a sequence of the target nucleic acid, which is derived from a sample (paragraphs 0007 and 0020).  Prins et al teach the amplimer is an oligonucleotide (paragraph 0039) and the surface (i.e., sensor) probe is an oligonucleotide (paragraph 0042), and that the sample is contacted with the bead probe and the surface probe, hybridized to form a sandwich structure, and stringency is applied using magnetic force and temperature (Figure 6, “Temperature and Measurement” panel).   The sandwich is detected using a magnetic sensor (paragraph 0100). The process is repeated, as indicated by the cycling arrow in Figure 6; see also paragraph 0091 and 0109), thereby attaining additional readouts.  Figure 6 also indicates that the magnetic field and increased temperatures are applied at the same time, and are independently controlled (as they are not always simultaneously applied; Figure 6).  Prins et al also teach the binding signal is correlated with the presence of the target nucleic acid via comparison to an internal standard (paragraph 0105), and that the adjusting of the temperature to influence the binding efficiency magnetic field actuation enables the detection of the SNPs (paragraph 0116).  Because the temperature is adjusted to influence the binding efficiency magnetic field actuation, the application of the two factors is independent.  Prins et al also teach the method has the added advantage of allowing measurement of the concentration of the nucleic acids in a sample (paragraph 0024).  Thus, Prins et al teach the known techniques discussed above. 
	With respect to applying stringency at an elevated temperature close to the melting temperature of the hybrid, it is noted that Prins et al teach denaturation (i.e., melting) at temperatures of 90oC to 99oC, followed by extension (i.e., stringency) temperatures at 72oC (paragraphs 0093-0095). Thus, the stringency temperature is “close to” the melting temperature.
In addition, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that where the general conditions of a claim are disclosed in the prior art, optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Thus, the claimed temperature range merely represents an obvious variant and/or routine optimization of the range taught by the cited prior art.  
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
Prins et al do not teach the magnetic fields are based on a voltage.
	However, Massey et al teach methods of detection of nucleic acid variants, in the form of mutation/mismatches (Example 20) including SNPS, in the form of point mutations (compare SEQ ID NO:9 to SEQ ID NO:10 and SEQ ID NO:11 to SEQ ID NO:12  of Example 20), wherein sandwich assays are performed using magnetic beads (i.e., particles; Example 31), and wherein magnetic fields are controlled based on voltage, which has the added advantage of greatly increasing the rate of deposition of particles drawn to the proper location (i.e., in a chamber; Example 2).  Thus, Massey et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Prins et al and Massey et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing measurement of the concentration of the nucleic acids in the sample as explicitly taught by Prins et al (paragraph 0024) as well as the added advantage of increasing the rate of deposition of the particles in the proper location as explicitly taught by Massey et al (Example 2).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Prins et al and Massey et al could have been combined with predictable results because the known techniques of Prins et al and Massey et al predictably result in reliable methods for attracting magnetic beads.
Regarding claim 5, the method of claim 1 is discussed above.  
As noted in MPEP 2123 II
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). 
It is also noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  Thus, the teaching of Prins et al that the optical detection is a non-preferred embodiment renders obvious the alternate embodiment wherein the detection of any readout step is optical.
Regarding claims 13 and 15, the method of claim 1 is discussed above.  Massey et al teach the target nucleic acid (i.e., that is assays) is a mutant gene from a human cancer, in the form of a bladder carcinoma (Example 29). 
Regarding claim 14, the method of claim 13 is discussed above.  Prins et al teach specific bonds in the hybridized sandwich are disrupted by larger magnetic fields (paragraph 0099), and that applying forces, including magnetic forces disrupts (i.e., by “loosing”) non-specific binding (paragraph 0113), and that temperature denatures double stranded nucleic acids (paragraph 0061).  Prins et al also teach the magnetic stringency step does not disrupt “DNA-DNA hybrids in the strand-hybridization probe-sensor complex,” which is the sandwich (paragraphs 0099-0100).  Thus, it would have been obvious to remove non-specifically bound target sequences having less similarity than the similarity to either probe to the desired target via the combination of controlling the voltages (and thus the magnetic field strength) and controlling the temperature. 

It is noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
It is also noted that a “wherein” clause, such as that in instant claims, must give “meaning and purpose to the manipulative steps.” See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
It also reiterated that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability.  Thus, the claimed reduction of non-specific binding using temperature filed strength/voltages merely represent routine optimization of the teachings of the cited art.
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
Regarding claims 18-20, the method of claim 1 is discussed above.  As noted above, Prins et al teach detection of SNPs or other changes of nucleic acid sequence (i.e., variants; paragraph 0116) in a target nucleic acid, and Massey et al teach methods of detection of nucleic acid variants, in the form of mutation/mismatches (Example 20) including SNPs, in the form of point mutations (compare SEQ ID NO:9 to SEQ ID NO:10 and SEQ ID NO:11 to SEQ ID NO:12  of Example 20).  Detecting a single point mismatch (i.e. a SNP) or a variant involves either of the following:
A.	Obtaining a wild-type target nucleic acid (i.e., claim 18) and screening the target against a wild-type probe to obtain a signal due to perfect complementarity at high stringency or screening the wild-type target with a probe having the mismatch/variant to obtain no signal due to lack of complementarity at high stringency (i.e., claim 20); or 
B.	Obtaining a SNP or other variant target (i.e., claim 19) and screening the target against a wild-type probe to obtain no signal due to lack of complementarity at high stringency (i.e., claims 19 and 20) or screening the variant target with a probe having the mismatch/variant to obtain a signal due to perfect complementarity between a variant target and a probe for the variant at high stringency.
In addition, Massey et al teach normal (i.e., wild-type) DNA samples (i.e., claim 18) and mismatch (i.e., SNP/variant) DNA samples (i.e., claim 19; column 19, lines 1-15).
Regarding claim 21, the method of claim 1 is discussed above.  Prins et al teach detection of the sandwich is detected using a magnetic sensor (paragraph 0100) which is process is repeated, as indicated by the cycling arrow in Figure 6; see also paragraph 0091 and 0109), thereby attaining additional readouts.  
With respect to repeating the steps prior to correlation, the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C. Thus, any order of the claimed steps is obvious over the teachings of the cited art.
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.

9.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Prins et al (U.S. Patent Application Publication No. US 2008/0207464 A1, published 28 August 2008) and Massy et al (U.S. Patent No. 5,935,779, issued 10 August 1999) as applied to claim 1 above, and further in view of Norton (U.S. Patent Application Publication No. US 2004/0005613 A1, published 8 January 2004).
	Regarding claim 6, the method of claim 1 is discussed above in Section 8.
	Prins et al teach the method utilizes an array having spatially segregated surface probes on the same surface, in the form of an array of sensors having different capture molecules therein (paragraphs 0107 and 0114).  
As noted above, Prins et al teach detection of SNPs or other changes of nucleic acid sequence (i.e., variants; paragraph 0116) in a target nucleic acid, and Massey et al teach methods of detection of nucleic acid variants, in the form of mutation/mismatches (Example 20) including SNPs, in the form of point mutations (compare SEQ ID NO:9 to SEQ ID NO:10 and SEQ ID NO:11 to SEQ ID NO:12  of Example 20).  Detecting a single point mismatch (i.e. a SNP) or a variant involves either of the following:
A.	Obtaining a wild-type target nucleic acid and screening the target against a wild-type probe to obtain a signal due to perfect complementarity at high stringency or screening the wild-type target with a probe having the mismatch/variant to obtain no signal due to lack of complementarity at high stringency; or 
B.	Obtaining a SNP or other variant target and screening the target against a wild-type probe to obtain no signal due to lack of complementarity at high stringency or screening the variant target with a probe having the mismatch/variant to obtain a signal due to perfect complementarity between a variant target and a probe for the variant at high stringency.
In addition, Massey et al teach normal (i.e., wild-type) DNA samples (column 19, lines 1-15) as well as the mismatch (i.e., SNP) probes discussed above.
Neither Prins et al nor Massey et al teach the probes in the segregated area are to different variants of the target nucleic acid (i.e., claim 6).
	However, Norton teaches methods wherein each separate probe on a surface is exposed to the same conditions (i.e., claim 6; paragraph 0199), and wherein each spot on the array contains a particular allelic variant of SNPs of interest (i.e., claim 6; paragraph 0051), including the wild type sequence (i.e., claim 7; paragraph 0017).  Norton also teaches the method has the added advantage of allowing an increased number of assays performed in a given space (paragraph 0051).  Thus, Norton teaches the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Norton with those of Prins et al and Massey et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing an increased number of assays performed in a given space as explicitly taught by Norton (paragraph 0051).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Norton could have been combined with Prins et al and Massey et al with predictable results because the known techniques of Norton predictably result in methods useful for detecting SNPs.
	Regarding claim 8, the method of claim 6 is discussed above.  Prins et al teach the solid surface is a cartridge (paragraph 0083).
	Regarding claim 9, the method of claim 8 is discussed above.  Prins et al teach amplification is performed prior to hybridization (Figure 6).
In addition, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of the claimed steps is obvious over the teachings of the cited art.
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Prins et al (U.S. Patent Application Publication No. US 2008/0207464 A1, published 28 August 2008) and Massy et al (U.S. Patent No. 5,935,779, issued 10 August 1999) as applied to claim 1 above, and further in view of Savran et al (U.S. Patent Application Publication No. US 2010/0330702 A1, published 30 December 2010).
It is noted that while claim 5 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claim 5, the method of claim 1 is discussed above in Section 8.
Savran et al teach method utilizing nucleic acid sandwich assays (paragraph 0032), wherein optical detection of magnetic particles is performed, which has the added advantage of allowing rapid, simple, inexpensive, and ultrasensitive detection (paragraph 0037).  Thus, Savran et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Savran et al with those of Prins et al and Massey et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing rapid, simple, inexpensive, and ultrasensitive detection as explicitly taught by Savran et al (paragraph 0037).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Savran et al could have been combined with Prins et al and Massey et al with predictable results because the known techniques of Savran et al predictably result in methods useful for detecting magnetic particles.

11.	Claims 10-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Prins et al (U.S. Patent Application Publication No. US 2008/0207464 A1, published 28 August 2008) and Massy et al (U.S. Patent No. 5,935,779, issued 10 August 1999) as applied to claim 1 above, and further in view of Gingeras et al (U.S. Patent No. 6,924,094 B1, issued 2 August 2005).
	Regarding claims 10-12 and 16, the method of claim 1 is discussed above in Section 8. 
	Prins et al teach detection of polymorphisms (i.e., SNPs) and identification of pathogens and microorganisms (i.e., claim 16; paragraph 0116). Massey et al teach methods of detection of nucleic acid variants, in the form of mutation/mismatches (Example 20) including SNPS, in the form of point mutations (compare SEQ ID NO:9 to SEQ ID NO:10 and SEQ ID NO:11 to SEQ ID NO:12  of Example 20), as well as the detection of pathogens, in the form of viruses (i.e., claims 16-17; column 9, lines 45-60).
Neither Prins et al nor Massey et al teach detection of drug resistance genes.
However, Gingeras et al teach methods wherein polymorphisms, including SNPs (column 11, lines 50-65), for drug resistance are detected in Mycobacterium species (i.e., claims 10 and 16-17; column 21, lines 10-20), including M. tuberculosis (i.e., claim 12; column 20, lines 5-30).  Gingeras et al also teach identifying different strains of a pathogen (i.e., claim 11; Table 3 and column 1, lines 30-45).  Gingeras et al also teach the method has the added advantage of allowing normalization of amplification conditions and sample concentrations (column 24, lines 1-15).  Thus, Gingeras et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Gingeras et al with those of Prins et al and Massey et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing normalization of amplification conditions and sample concentrations as explicitly taught by Gingeras et al (column 24, lines 1-15).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Gingeras et al could have been combined with Prins et al and Massey et al with predictable results because the known techniques of Gingeras et al predictably result in methods useful for detecting pathogens.

Response to Arguments
12.	Applicant's arguments filed 24 February 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive
A.	Applicant argues on pages 8-9 of the Remarks that Prins et al do not teach applying a temperature close to the melting temperature of the hybrid.
However, as noted in the rejections above, Prins et al teach denaturation (i.e., melting) at temperatures of 90oC to 99oC, followed by extension (i.e., stringency) temperatures at 72oC (paragraphs 0093-0095). Thus, the stringency temperature is “close to” the melting temperature.   Prins et al also teach the adjusting of the temperature to influence the binding efficiency magnetic field actuation enables the detection of the SNPs (paragraph 0116).  
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability.  Thus, the claimed temperature range merely represents an obvious variant and/or routine optimization of the range taught by the cited prior art.  
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
B.	Applicant argues on page 9 of the Remarks that Prins et al do not show detection of SNPs.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., detection of SNPs) are not required by all of the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Specifically, independent claim 1 is drawn to detection of “SNP variants or other variants in a target nucleic acid.”  Thus, the claim is not limited to SNPs.  As noted in the rejection, Prins et al teach a method of detecting mutations, in the form of SNPs or other changes of nucleic acid sequence (i.e., variants; paragraph 0116), and that the adjusting of the temperature to influence the binding efficiency magnetic field actuation enables the detection of the SNPs (paragraph 0116).  Thus, the cited teachings of Prins et al at least clearly suggest, and thereby render obvious, the detection of SNPs or other variants, if not outright constitute a constructive reduction to practice of the  detection of SNPs or other variants.
In addition, as noted above., Massey et al teach methods of detection of nucleic acid variants, in the form of mutation/mismatches (Example 20) including SNPS, in the form of point mutations (compare SEQ ID NO:9 to SEQ ID NO:10 and SEQ ID NO:11 to SEQ ID NO:12  of Example 20).  Thus, the previously cited prior art, as a whole, renders the detection of SNPs or other variants obvious.
C.	In response to Applicant's arguments on page 9 of the Remarks against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Specifically, Massy et al is not relied upon for teaching for the detection close to the melting temperature, which is obvious for the reasons discussed above. 
D.	Applicant argues on page 10 of the Remarks that there is no expectation of success in performing the amplification of Prins et al, as higher temperatures disrupt hydrogen bonding.
However, Prins et al explicitly teach detection during the amplification process (paragraph 0056), which requires the nucleic acid strands to remain hybridized to one another.  Thus, there is a reasonable expectation of success.
It is also noted that Applicant’s own arguments appear to undermine the operability of claim 9, which requires amplification during hybridization.  However, as noted above, the teachings of Prins et al render the arguments unconvincing.
E.	Applicant argues on page 11 of the Remarks that the probes of Norton cannot be on different surfaces.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
Specifically, the probes are not required to be on different surfaces; rather, the claims require “spatially segregated surface probes [that] are present on the same solid surface.”  As noted in the rejections, Norton teaches methods wherein each separate probe on a surface is exposed to the same conditions (i.e., claim 6; paragraph 0199), and   Norton explicitly teaches wherein each spot on the array contains a particular allelic variant of SNPs of interest (i.e., claim 6; paragraph 0051), including the wild type sequence (i.e., claim 7; paragraph 0017). Thus, the claimed limitations have been rendered obvious.
E.	Applicant’s remaining arguments rely on alleged deficiencies previously addressed, which are unpersuasive for the reasons discussed above.  Therefore, the claims remained rejected based on the prior art citations presented in the rejections.	
Conclusion
13.	No claim is allowed.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
15.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634